Case: 21-1105    Document: 39    Page: 1   Filed: 07/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 AFTECHMOBILE INC.,
                   Plaintiff-Appellant

                            v.

                SALESFORCE.COM, INC.,
                    Defendant-Appellee
                  ______________________

                        2021-1105
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 4:19-cv-05903-JST,
 Judge Jon S. Tigar.
                  ______________________

                  Decided: July 13, 2021
                  ______________________

     MATTHEW MICHAEL WAWRZYN, Wawrzyn LLC, Chi-
 cago, IL, for plaintiff-appellant.

     DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH, for
 defendant-appellee. Also represented by TARA LAUREN
 KURTIS, Chicago, IL; SHYAMKRISHNA PALAIYANUR, JOSE
 CARLOS VILLARREAL, Austin, TX; CHAO WANG, Palo Alto,
 CA.
                 ______________________
Case: 21-1105     Document: 39     Page: 2    Filed: 07/13/2021




 2                 AFTECHMOBILE INC.   v. SALESFORCE.COM, INC.



     Before MOORE, Chief Judge, LINN and CHEN, Circuit
                          Judges.
 PER CURIAM.
     Aftechmobile appeals the dismissal of its complaint al-
 leging infringement of Aftechmobile’s U.S. Patent Nos.
 8,813,028 and No. 10,133,558 based on patent ineligibility.
 Because the district court did not err in its analysis of pa-
 tent ineligibility, we affirm.
     The ‘558 patent is a continuation of the ’028 patent and
 both share the same specification. Aftechmobile alleges
 that the invention in both patents allowed technically un-
 sophisticated users to create mobile applications without
 coding by integrating pre-coded software with new applica-
 tions to connect to backend databases.
     This court reviews dismissals under Rule 12(b)(6) un-
 der the law of the regional circuit. Simio, LLC v. FlexSim
 Software Prods., Inc., 983 F.3d 1353, 1358 (Fed. Cir. 2020).
 The Ninth Circuit reviews such dismissals de novo. Barrett
 v. Belleque, 544 F.3d 1060, 1061 (9th Cir. 2008). Patent
 eligibility is a question of law reviewed by this court de
 novo. Aatrix Software, Inc. v. Green Shades Software, Inc.,
 882 F.3d 1121, 1128 (Fed. Cir. 2018). We apply the Alice
 two-step process for determining patent eligibility. See Al-
 ice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217–18
 (2014).
      At Step 1, the district court did not err in holding that
 the claims of both patents are directed to “the abstract idea
 of enabling the creation of mobile applications without cod-
 ing by combining pre-coded software components.” Af-
 techmobile Inc. v. Salesforce.com, Inc., No. 19-CV-05903-
 JST, 2020 WL 6129139, at *5 (N.D. Cal. Sept. 2, 2020) (Dis-
 trict Court Op.). The district court correctly explained that,
 while the claim recited a computer program to accomplish
 various functions by running a “computer program code”
 stored in a generic computer storage medium and run on a
Case: 21-1105    Document: 39      Page: 3     Filed: 07/13/2021




 AFTECHMOBILE INC.   v. SALESFORCE.COM, INC.                 3



 generic computer processor, it nowhere recited how the
 program code was written or how it worked to accomplish
 those functions. Id. at *6. The recitation of desired func-
 tions without corresponding recitations on how to achieve
 or implement those functions leaves the claims devoid of
 anything but the abstract idea.       See Apple, Inc. v.
 Ameranth, Inc., 842 F.3d 1229, 1240–41 (Fed. Cir. 2016);
 Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d
 1266, 1269 (Fed. Cir. 2016). This places the claims herein
 firmly within the world of Electric Power Group, LLC. v.
 Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) and Er-
 icsson Inc. v. TCL Communication Tech. Holdings Ltd., 955
 F.3d 1317, 1328 (Fed. Cir. 2020), and adequately distin-
 guishes the claims from those found not directed to patent
 ineligible abstract ideas in Koninklijke KPN N.V. v. Ge-
 malto M2M GmbH, 942 F.3d 1143, 1148–50; Ancora Tech-
 nologies, Inc. v. HTC America, Inc., 908 F.3d 1343, 1348
 (Fed. Cir. 2018); Data Engine Technologies LLC v. Google
 LLC, 906 F.3d 999, 1007 (Fed. Cir. 2018); and Visual
 Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259–60
 (Fed. Cir. 2017); McRO, Inc. v. Bandai Namco Games
 America Inc., 837 F.3d 1299, 1313–14 (Fed. Cir. 2016).
     The district court also did not err in holding that the
 claims lack an inventive concept at Step 2. As noted, the
 claims recite generic computer components and desired re-
 sults without specific implementation. This is not a case
 like Aatrix Software, Inc., 882 F.3d at 1128, or BASCOM
 Global Internet Services, Inc. v. AT&T Mobility LLC, 827
 F.3d 1341, 1350 (Fed. Cir. 2016), with concrete allegations
 of non-routine activity and limitations on how the abstract
 idea is to be implemented. Although Aftechmobile argues
 that the claims show one of ordinary skill how to marry the
 front and backend, Aftechmobile does not explain where in
 the claims, the specification, the complaint, or the briefing
 an explanation can be found on how that is done, or what
 components or ordered combination of components consti-
 tute the inventive step to accomplish that result.
Case: 21-1105    Document: 39    Page: 4    Filed: 07/13/2021




 4               AFTECHMOBILE INC.   v. SALESFORCE.COM, INC.



     The recited claim limitations, lengthy as they may be,
 and the bare statement of patent validity in the complaint
 do not save the complaint from dismissal.


                      AFFIRMED